The opinion of the Court was delivered by
Johnson, J.
The grounds on which this motion rests, have been so fully and ably considered in the learned opinion of the judge who tried the cause, in whose conclusions the Court concur, that the expression of that concurrence is all that is left to the Court.
I will remark, however, on the question, as to the effect of cutting or severing the note or bill, on its negotiability, that the practice of cutting them for the purpose of transmitting them by different conveyances, had its origin unquestionably in an opinion that it destroyed its negotiability. So far, therefore, as usage could have any influence as to the legal construction, it favors the conclusion that a severance of the note destroys its negotiability. But I am fully satisfied that such is the legal effect, both on authority and principle.
The motion is discharged.
Bat, Nott and RjchaRdson, JJ., concurred.